UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 11-K (X)Annual Report pursuant to Section 15(d) of The Securities Exchange Act of 1934. For the fiscal year ended December 31, 2006. or ( )Transition Report pursuant to Section 15(d) of The Securities Exchange Act of 1934. For the transition period from to . Commission file number 1-3492 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Brown & Root, Inc. Employees’ Retirement and Savings Plan 601 Jefferson Ave KT-2920 Houston, TX77002-7900 B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Halliburton Company (a Delaware Corporation) 75-2677995 140l McKinney, Suite 2400 Houston, Texas77010 Telephone Number – (713) 759-2600 Required Information The following financial statements prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974, signature and exhibits are filed for the Brown & Root, Inc. Employees’
